United States Court of Appeals
                     For the First Circuit


No. 15-1384

                        ROBERT S. SNYDER,

                      Plaintiff, Appellant,

                               v.

SERAFINA COLLURA; RALPH GAUDET; PATRICK POWELL; CITY OF WALTHAM;

                     Defendants, Appellees,

          JEANNETTE A. MCCARTHY; BERNADETTE D. SEWELL;

                           Defendants.


                          ERRATA SHEET

     The opinion of this Court issued on January 27, 2016, is
amended as follows:

     On page 4, line 5, "right" is replaced with "rights"